Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to preliminary amendment filed 04/24/2019. Claims 1-12 are amended. Claims 13-20 are added. Claims 1-20 are currently pending in the application.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  The recitation “…thus being non-coaxial structures…” is narrative in form. The Office suggests amending the claim to recite “...wherein said rotational plates are non-coaxial with an axis of rotation....”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in independent claim 1, “the sliding
In independent claim 1, “the access” lacks antecedent basis. As a result, the metes and bounds of the claims cannot be discerned.
In independent claim 1, “the user” lacks antecedent basis. As a result, the metes and bounds of the claims cannot be discerned.
In independent claim 1, “suitable to enable the access of the user of said motion simulation system” is ambiguous. In particular, the limitation appears to be incomplete. As a result, the metes and bounds of the claims cannot be discerned.
In independent claim 1, “having the center thereof in a point that can be projected” is ambiguous. In particular, the limitation appears to be a literal translation into English. As a result, the metes and bounds of the claims cannot be discerned.
In independent claim 1, “the perception” lacks antecedent basis. As a result, the metes and bounds of the claims cannot be discerned.
In independent claim 1, “the forces” lacks antecedent basis. As a result, the metes and bounds of the claims cannot be discerned.
In independent claim 1, “the lateral accelerations” lacks antecedent basis. As a result, the metes and bounds of the claims cannot be discerned.
In claim 3, “the second rotational plate (2') is in a point that can be projected” is ambiguous. In particular, the limitation appears to be a literal translation into English. As a result, the metes and bounds of the claims cannot be discerned.
In claim 3, “the fourth rotational plate (4") is in a point that can be projected
In  claim 6, “the access of the user” lacks antecedent basis. As a result, the metes and bounds of the claims cannot be discerned.
In  claim 6, “the access of the user” lacks antecedent basis. As a result, the metes and bounds of the claims cannot be discerned.
In  claims 4 and 12-15,  it is not clear which “rotational plate” “the rotational plate” is intended to refer to in view of earlier recitation of “first rotational plate”, “second rotational plate”, “third rotational plate” and “fourth rotational plate”  in claim 1. As a result, the metes and bounds of claims 4 and 12-15 cannot be discerned.
In  claims 6, 12, 19 and 20,  it is not clear which “cockpit” of the “at least one cockpit” “the cockpit” is intended to refer to in view of earlier recitation of “at least one cockpit” in claim 1. As a result, the metes and bounds of claims 6, 12, 19 and 20 cannot be discerned.
In  claim 12, “the steering” lacks antecedent basis. As a result, the metes and bounds of the claims cannot be discerned.
In claim 13, “the center of the second rotational plate is in a point that can be projected” is ambiguous. In particular, the limitation appears to be a literal translation into English. As a result, the metes and bounds of the claims cannot be discerned.
Dependent claims 2-20 are rejected for their incorporation of the above through
their dependency.
It is apparent that the claims are replete with indefinite language and the above may not be an exhaustive list of the indefinite language in the claims. Applicant is responsible for reviewing the claims and making all appropriate corrections.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject
matter: The closest prior art of record, namely Tischer et al. (US 10403164 B2), Mayrhofer (US 8356996 B2), Minen (US 10650695 B2), and Applicant cited Romagnoli et al. (US 20100216097 A1), taken alone or in combination does not teach or reasonably suggest rotational plates that are non-coaxial with an axis of rotation as claimed.
Claims 2-20 would be allowable for being dependent on an allowable base claim.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715